 



Exhibit 10.3
Translation from the German language

     
IKB Deutsche Industriebank

  For internal bank use/ Filing information:
Aktiengesellschaft in
Düsseldorf and Berlin
Mailing address:
Eschersheimer Landstraße 121
60322 Frankfurt a. M.

 

KD 161153

Collateral agreement on a land charge with an assignment of the restitution
claims
Provider of collateral (name and address)
IXYS Corporation
Bassett Street 3540
95054 Santa Clara, California
USA
Description of the land charge(s)

     
Land Register / “Wohnungseigentumsgrundbuch” *separate flat owners/condominium
sheet of the Land Register* / “Erbbaugrundbuch” *separate hereditary leasehold
sheet of the Land Register* of
  of the
“Amtsgericht”
*Local court* of
 
   
Lampertheim
  Lampertheim

                                  Cadastral district   Cadastral plot Volume  
Folio   *Flur*   *Flurstück*
 
    16794       10     2/7, 2/10

                  Division III,             serial no   Currency   Amount   In
words:
1
  DEM     1,500,000.00     German marks one million five
hundred thousand
 
               
2
  DEM     11,750,000.00     German marks eleven million seven hundred and fifty
thousand

Owner/Beneficiary under a hereditary leasehold of the charged *or: encumbered*
real estate (name and address):
IXYS Corporation, Bassett Street 3540, 95054 Santa Clara, California, USA
The above the land charge(s) — hereinafter referred to as “the land charge” —
shall be subject to the following arrangements in addition to the regulations
contained in the deed creating the land charge:



--------------------------------------------------------------------------------



 



2

1.   Purpose of collateral

The land charge, the assumption of the personal liability as well as the
assignment of the claims for restitution shall serve the purpose of
þ Securing all claims to which the Bank/IKB International S.A., Luxemburg is
entitled to on the basis of the loan agreement specified below, and this also in
case that the agreed term of the loan should be extended.
Specification of the loan agreement
Loan 1 *Kredit 1* in the amount of EUR 10,000,000.00 granted to IXYS
Semiconductor GmbH in accordance with the written loan commitment dated 02
June 2005
o Securing all existing, future and conditional claims on the side of the Bank
including all its home and overseas branches as well as on the side of IKB
International S.A., Luxemburg from the bank-to-customer business relationship
against the provider of collateral. If the latter has assumed the liability for
the payables of another customer of the Bank (for instance as a guarantor), of
the land charge shall serve as collateral for the indebtedness resulting from
this assumption of liability tea from the time of the due date of the debt.

2.   Extension of the scope of liability by way of assignment of the claims for
restitution of higher and equally ranking land charges

(1) If there are any other present or future land charges which are in a rank
preceding or equivalent to the present land charge, the claims for the
restitution of such higher and equally ranking land charges and land-charge
parts including any interest and side entitlements, the claims for granting of
an approval for deletion, the declaration of waiver, a declaration of
non-statement of value date *Nichtvalutierung*, as well as the claims for the
payment of the excess proceeds in case of sale are hereby assigned upon the
Bank. If the claims for restitution have already been assigned to any higher
ranking land charges, the claim for restitution of these claims is hereby
assigned.



--------------------------------------------------------------------------------



 



3

     (2) The assignment is made on condition that the Bank shall have the right
to secure satisfaction out of the realisation of the collateral at the due date
of the restitution claims also on the basis of the land charge to be assigned
upon it at that time, with this land charge serving as a further security in
addition to the land charge mentioned above. With regard to this further land
charge, the provisions of the present collateral agreement shall apply
analogously.
     (3) The Bank shall have the right to notify any assignment of restitution
claims to the party being compelled to such restitution.
     (4) In the case of an unregistered land charge, the claim for a surrender
of the land-charge certificate and the entitlement to request their submission
with the Land Register for the creation of partial land-charge certificates is
also assigned.
     (5) If so requested by the Bank, the provider of collateral will deliver
all declarations as are required for the assertion of the claims and
entitlements as assigned above. The Bank shall have the right to obtain
information on the claims secured by the above land charges from the side of
higher and equally ranking land-charge creditors.

3.   Use of the collateral

     (1) The Bank shall have the right to use the land charge by way of a
compulsory sale by auction if the creditor fails to make due payments on the
claims secured by the and land charge despite being granted a period of grace
and the Bank has the a right to terminate the secured claim by reason of the
contractual agreements made or on the basis of any legal provisions. A
corresponding provision shall apply if the loan should not be paid back as of
the date which was agreed for the repayment.
     (2) The Bank shall have a right to file the application for sequestration
if the borrower is in default with a sum corresponding to 1 per cent of the
nominal amount of the land charge.
     (3) The Bank shall have the right to pursue forced collection out of the
assumption of personal liability if the borrower fails to make due payments when
due despite the fact of being granted a period of grace.



--------------------------------------------------------------------------------



 



4

     (4) The Bank shall announce any measures of forced collection in writing
with a period of one month.

4.   Release of collateral

(1) After having satisfied its claims which were secured by the land charge, the
Bank shall release the land charge plus be traced and other rights and
privileges to the provider of the collateral. The Bank shall transfer these
securities upon a third party if compelled to do so. This may, for instance, be
the case if a claim for restitution of the land charge was a assigned upon a
third party.
(2) Event prior to the full satisfaction of its claims secured by the land
charge, the Bank shall be compelled to release the lower-ranking land charges or
partial land charges upon request if, and to the extent to which, the amount of
the land charge is in excess of the claims so secured.
(3) If additional securities were created for the claims secured by the land
charge (for instance other land charges related to other pledged objects, ABC,
claims assignments), the Bank shall — beyond its release obligation contained in
section 2 — be compelled to release to the respective provider of collateral
upon a corresponding request and at its discretion in whole or in part either
the land charge or any other security, if the realisable value of all collateral
exceeds
110%
of the secured claims of the Bank not only temporarily.
(4) In context with the selection of the collateral to be released, the Bank
shall take into account the justified concerns of both the provider of
collateral and the creator of the additional collateral.

5.   Insurance coverage for the charged real estate and pledging of claims out
of the insurance coverage taken out for appurtenances

(1) the buildings and fittings as well as the appurtenances located on the
charged real estate shall — if



--------------------------------------------------------------------------------



 



5

not yet done — be insured at the cost of the provider of collateral against all
risks for which the bank considers insurance coverage as necessary. In
particular, a fire insurance policy adequate in value shall be taken out and
maintained as long as the Bank shall have any claims which are secured by the
land charge. If this insurance coverage shall not be established at all, or not
in a sufficient degree, the Bank itself shall have the right to take out such an
insurance coverage at the cost of the provider of collateral.
(2) Any claims arising out of any insurance policy which is already existing or
to be taken out in the future are hereby assigned to the Bank as a pledge for
the aforementioned securing purpose. The Bank shall have the right to notify the
underwriter about the pledging in the name of the policy holder.

6.   Information and inspection

The Bank shall have the right to ask for the submission of all information and
evidence as well as for the handing over of the documents which it requires for
the administration and use of the land charge. The Bank shall have the right to
obtain such a information, evidence and documentation also from authorities,
underwriting companies or other third parties at the cost of the borrower. The
Bank shall have the right to inspect the charged real estate, the buildings and
the appurtenances is and to inspect all documents regarding the charged real
estate.

7.   Set-off of payments

The Bank shall set off all payments made on account of the claims which are
secured by the land charge, unless such payments were made in individual cases
in a justified manner on the land charge itself.
The present agreement shall be subject to German law.
Place of jurisdiction: Düsseldorf
Place, date, signature of provider of collateral
 

Santa Clara, July 14, 2005
IXYS Corporation    
/s/ Nathan Zommer



--------------------------------------------------------------------------------



 



6

Declaration made by the owner(s)/beneficiary(ies) under a hereditary leasehold
of the charged real estate, if not identical to the provider of collateral
I/We, the owner(s)/beneficiary(ies) under a hereditary leasehold of the charged
real estate, do hereby approve the above declaration; I/we do particularly
consent to the assignment of the claim for restitution in accordance with number
2.
Place, date, signature of the owner(s)/beneficiary(ies) under a hereditary
leasehold
 
Place, date, signature of the borrower, if not identical to the provider of
collateral
Lampertheim, (date) ...
IXYS Semiconductor GmbH
 

 
(Company seal,
legally binding
signature)

Place, date, signature of the Bank
Frankfurt, (date)
IKB Deutsche Industriebank AG
 
()

